Citation Nr: 1759455	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-19 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to January 1972 and again from March 1972 to January 1990, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals on appeal from rating decisions dated June 2011 and July 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2017, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A copy of that transcript is of record.


FINDINGS OF FACT

1. Service connection for PTSD was denied in June 2011.  The evidence added to the record with regard to PTSD since the June 2011 rating decision is cumulative or redundant, does not cure a prior evidentiary defect, and does not raise a reasonable possibility of substantiating the claim.

2. The evidence is at least in equipoise as to whether the Veteran's anxiety disorder is related to service.

CONCLUSIONS OF LAW

1. The June 2011 rating decision denying service connection for PTSD is final.  New and material evidence to reopen the claim for service connection for PTSD has not been received.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.156(a), 3.159 (2017).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for anxiety disorder have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, the Board notes that according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran is seeking to reopen his claim for service connection for PTSD.  He contends that he currently has PTSD stemming from his tours in Vietnam.  Specifically, he recounts an incident in which he witnessed an individual die due to a rocket explosion.  See Board Hearing Transcript, pp. 4-7.

The AOJ initially denied the Veteran's service connection claim for PTSD and depression in a June 2011 rating decision.  At that time, the relevant evidence of record consisted of the Veteran's service treatment records, an April 2011 Statement in Support of Claim for Service Connection for PTSD, VA treatment records and an April 2011 VA examination.  Upon consideration of the evidence of record, the AOJ denied the claim for PTSD, reasoning that the Veteran did not have a valid diagnosis of PTSD. 

In November 2011, the Veteran timely appealed the denial of service connection for depression, but did not appeal the claim as it pertained to PTSD.  As the Veteran did not summit new and material evidence or a Notice of Disagreement within one year of the June 2011 rating decision, that denial of PTSD is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. § § 3.104, 20.302, 20.1103 (2010).

The Board finds against reopening the claim of entitlement to service connection for PTSD.  Since the June 2011 final denial on this matter, the evidence associated with the claims file includes the Veteran's testimony as to the events he witnessed in Vietnam, duplicate service treatment records, and post-service treatment records.  On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for PTSD has not been submitted.  The Veteran's claim for service connection for PTSD was previously denied on the basis that the Veteran did not have a valid diagnosis of PTSD pursuant to the DSM criteria.  The evidence associated with the claims file is cumulative, as it pertains to his alleged stressors; there is no evidence establishing that the Veteran has a valid diagnosis of PTSD.

Because the evidence submitted since the last final decision on this matter is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD, the Veteran has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for PTSD.  Therefore, the request to reopen the claim is denied.

Service Connection for Acquired Psychiatric Disabilities other than PTSD

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Turning to the facts of the case at hand, the Veteran contends that he currently has an acquired psychiatric disability due to traumatic events in service.  The record establishes that the Veteran served two tours in Vietnam.  Throughout the record, the Veteran has described events that he saw in service, to include witnessing an individual die due to rocket fire.  The record also reflects that at one point, in April 1970, the Veteran requested a psychiatric evaluation.  Given the evidence as outlined, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's descriptions of in-service events are consistent with the places, times, and circumstances of his service.  38 U.S.C. § 1154(a).

Post-service, the Veteran was diagnosed with depression, anxiety, and adjustment disorder.  Although he always related his symptoms to his period of service, treating physicians never provided a nexus opinion regarding the etiology of his diagnoses.

The Veteran was afforded a VA examination in July 2011.  At that time, the clinician diagnosed anxiety disorder, not otherwise specified.  Upon review of the record and examination of the Veteran, the psychologist opined that the Veteran's anxiety disorder NOS was "partially related" to his in-service experiences.  

After reviewing the record, the Board finds that the evidence is at least in equipoise to show that the Veteran has an acquired psychiatric disability, namely anxiety disorder NOS, related to his conceded in-service stressors.  Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, service connection for anxiety disorder NOS is warranted.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

The issue of service connection for an acquired psychiatric disorder other than anxiety disorder has essentially been rendered moot by the Board's full grant of benefits sought on appeal.  Notably, the Board has determined based on the July 2011 VA examination that this diagnosis is appropriate for all his psychiatric symptoms for the purposes of this decision.  Therefore, the Board determines that the claim of entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder would be rendered moot as the record only establishes a diagnosis of anxiety disorder accounting for all psychiatric symptoms.  


ORDER

The application to reopen the claim for entitlement to service connection for PTSD is denied.

Service connection for anxiety disorder is granted.




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


